 



Exhibit 10.2
EMPLOYMENT AGREEMENT
     This Employment Agreement (the “Agreement”) is made and entered into
effective as of February ___, 2006 by and between DIRT Motor Sports, Inc., a
Delaware corporation (“Employer”), and Ben Geisler, an individual residing at
908 Dean Drive, Atlanta, Georgia 30318 (“Employee”).
W I T N E S S E T H:
     WHEREAS, Employer desires to employ Employee as provided herein, and
Employee desires to accept such employment pursuant to the terms of this
Agreement; and
     WHEREAS, Employee shall, as an employee of Employer, have access to
confidential information with respect to Employer and its affiliates;
     NOW THEREFORE, for and in consideration of the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:
     Employment. Employer hereby employs Employee, and Employee hereby accepts
employment with Employer, upon the terms and conditions hereinafter set forth.
     Duties. Employee shall serve Employer as Executive Vice President of
Operations of Employer, and shall perform the services, functions and duties
relating to management and oversight of sponsorship fulfillment, national and
regional touring series, sanctioned facilities, owned facilities, and all
matters associated with those areas of Employer’s business as well as support of
business development and marketing initiatives (“Duties”), or otherwise
reasonably incident to Employee’s Duties as may be designated from time to time
by the Chief Executive Officer of Employer (the “CEO”) or the Board of Directors
(“Board”). Employee shall report directly to the CEO. Employee shall be based in
Atlanta, Georgia, but shall travel as reasonably required by his duties under
this Agreement. At the request of the Company, the Employee may relocate, in his
sole discretion. Employer shall pay all reasonable moving expenses of Employee
associated with such move if such relocation is determined to be in the best
interest of Employer.
     Term. Unless earlier terminated pursuant to Section 7 below, this Agreement
shall commence as of the date hereof (“Commencement Date”) and shall end on the
third (3rd) anniversary of the Commencement Date (“Initial Term”); provided,
however, that this Agreement shall automatically renew for an additional
one-year period at the end of the Initial Term and any additional one-year term
(“Renewal Term”), unless either party gives written notice of such party’s
termination to the other party at least ninety (90) days prior to the end of the
applicable term of this Agreement. As used herein, “Term” shall mean the Initial
Term and any additional Renewal Terms.

1



--------------------------------------------------------------------------------



 



     Compensation. As compensation for services rendered under this Agreement,
during the Term, Employee shall be entitled to receive the compensation as
provided in Exhibit A attached hereto.
     Expense Reimbursement. Employer shall reimburse Employee for all reasonable
and necessary out-of-pocket travel and other expenses incurred by Employee in
performance of his Duties as required under this Agreement. Employee shall
submit a statement of expenses and supporting documentation (“Expense
Reimbursement”) at the end of each calendar month during the Term of this
Agreement. Employer shall reimburse Employee for such expenses within thirty
(30) days of Employee’s submission of his Expense Reimbursement.
     Confidentiality.
          Acknowledgment of Proprietary Interest. Employee recognizes the
proprietary interest of Employer and its affiliates in any Trade Secrets (as
hereinafter defined) of Employer and its affiliates. Employee acknowledges and
agrees that any and all Trade Secrets learned by Employee during the negotiation
and Term of this Agreement shall be and are the property of Employer and its
affiliates. Employer hereby acknowledges that Employee brings experience and
knowledge of plans, proposals, concepts, ideas and materials relating to
motorsports and event marketing (“Employee Trade Secrets”). Employer hereby
acknowledges that such Employee Trade Secrets are and shall be the property of
the Employee and shall not be considered Employer’s Trade Secrets. Employee
further acknowledges and understands that his unauthorized disclosure of any
Trade Secrets may result in irreparable injury and damage to Employer and its
affiliates. As used herein, “Trade Secrets” means all confidential and
proprietary information of Employer and its affiliates, now owned or hereafter
acquired, including, without limitation, information derived from reports,
investigations, experiments, research, work in progress, drawings, designs,
plans, proposals, codes, marketing and sales programs, client lists, client
mailing lists, financial projections, cost summaries, pricing formula, and all
other concepts, ideas, materials, or information prepared or performed for or by
Employer or its affiliates and information related to the business, products or
sales of Employer or its affiliates, or any of their respective customers;
provided, however, that information known to Employee prior to the Term of this
Agreement and information which is in the public domain or which is otherwise
publicly available shall not constitute Trade Secrets for purposes of this
Agreement.
          Covenant Not-to-Divulge Trade Secrets. Employee acknowledges and
agrees that Employer and its affiliates are entitled to prevent the disclosure
of Trade Secrets. As a portion of the consideration for the employment of
Employee and for the compensation being paid to Employee by Employer, Employee
agrees at all times during the Term and thereafter, for so long as the same
remains a Trade Secret, to hold in strict confidence and not to use or disclose
or allow to be disclosed to any person, firm or corporation, other than to
persons engaged by Employer or its affiliates, except to further the business of
Employer and its affiliates and not to use except in the pursuit

2



--------------------------------------------------------------------------------



 




of the business of Employer and its affiliates, the Trade Secrets, without the
prior written consent of Employer.
          Return of Materials at Termination. In the event of any termination or
cessation of his employment with Employer, for any reason whatsoever, Employee
will promptly deliver to Employer all documents, data and other tangible
information pertaining to Trade Secrets. Employee shall not retain any documents
or other information, or any reproduction or excerpt thereof, containing or
pertaining to any Trade Secrets.
          Competition During Employment. Employee agrees that during the Term,
he will not, directly or indirectly: (i) compete with Employer or its affiliates
by engaging in the business of the promotion or sanctioning of motorsports
racing on oval dirt surfaces (the “Business”); or (ii) act as an officer,
director, employee, consultant, shareholder, equity holder, advisor or agent of
any person or entity which is engaged in the Business in competition with
Employer; provided, however, that this Section 6(d) shall not prohibit Employee
or any of his affiliates from purchasing or holding an aggregate equity interest
of up to 1% in any publicly-traded company which is in competition with
Employer. Furthermore, Employee agrees that during the Term, he will not
undertake to form or establish an organization or business engaged in the
Business.
          Competition Following Employment. Employee agrees that for a period of
one (1) year after the termination or cessation of his employment for Employer
under Section 7(a), (c), (d) or (f) of this Agreement, he will not, directly or
indirectly: (i) compete with Employer or its affiliates by engaging in the
Business as defined herein; (ii) act as an officer, director, employee,
consultant, equity holder, lender, advisor or agent of any person or entity
which is engaged in the Business; provided, however, that this Section 6(e)
shall not prohibit Employee or any of his affiliates from purchasing or holding
an aggregate equity interest of up to 1% in any publicly-traded company which is
in competition with Employer.
     Termination. Employee’s employment under this Agreement shall terminate
upon the occurrence of any of the following events (each, a “Termination
Event”):
          The expiration of the Term;
          Employee’s death;
          Employee’s Excessive Absence (as hereinafter defined);
          Written notice to Employee from Employer of termination for Just Cause
(as hereinafter defined);
          Written notice to Employee from Employer of termination for any reason
other than subparts (a), (b), (c) or (d) above;
          Written notice to Employer from Employee of termination for any reason
other than Good Reason (as hereinafter defined); or

3



--------------------------------------------------------------------------------



 



          Written notice to Employer from Employee of termination for Good
Reason.
     In the event of the termination of Employee’s employment pursuant to (a),
(c), (d) or (f), then this Agreement shall terminate without further obligations
to Employee other than the payment of Employee’s Annual Salary and Incentive
Compensation as further described in Exhibit A, earned by Employee as of, and
payable for the period prior to, the date of the Termination Event (“Accrued
Compensation”) and the timely payment of benefits Employee shall be entitled to
receive after the Termination Event under such plans, programs, practices and
policies as are applicable at the time of the Termination Event (“Other
Benefits”).
     In the event of the termination of Employee’s employment pursuant to (b) or
above, Employee shall be entitled to receive all Accrued Compensation and Other
Benefits, and all options, restricted shares, and other incentive awards held by
Employee which are unvested as of the date of such termination shall vest in
full, and all restrictions thereon shall lapse in full.
     In the event of the termination of Employee’s employment pursuant to (e) or
(g) above, Employee shall be entitled to receive all Accrued Compensation and
Other Benefits and shall continue to receive the Annual Salary and Incentive
Compensation, and Employer shall continue benefits to Employee and Employee’s
eligible dependents at least equal to those which would have been provided to
them in accordance with Employer’s Welfare Plans provided for in Exhibit A or,
if more favorable to Employee, as in effect generally at any time thereafter
with respect to other Peer Executives and their eligible dependents, for the
remainder of the Term, or for a period of six (6) months after the Termination
Event, whichever is longer, as if no termination had occurred. In addition, all
options, restricted shares, and other incentive awards held by Employee which
are unvested as of the date of such termination shall vest in full, and all
restrictions thereon shall lapse in full. Notwithstanding anything to the
contrary in this Agreement, the provisions of Section 6 above shall survive any
termination, for whatever reason, of Employee’s employment under this Agreement.
     For purposes of this Section 7 the following terms have the following
meanings:
“Good Reason” shall mean: (a) without the written consent of Employee, the
assignment to Employee of any duties inconsistent in any material respect with
Employee’s position (including status, offices, and titles) authority, duties or
responsibilities as in effect on the Effective Date, or any other action by
Employer which results in a diminution in such position, authority, duties or
responsibilities, excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by Employer
promptly after receipt of notice thereof given by Employee; (b) a reduction by
Employer of Employee’s Annual Salary as in effect on the Effective Date or as
the

4



--------------------------------------------------------------------------------



 



same may be increased from time to time; (c) any breach by Employer of any of
the material terms of, or the failure to perform any material covenant contained
in this Agreement, including, but not limited to, the failure by Employer to
fulfill all of its obligations as set forth on Exhibit A hereto, and following
written notice thereof from Employee to Employer, Employer does not cure such
breach or failure within thirty (30) days thereafter; provided, however, that
Employer will not be entitled to cure any such breach or failure more than one
time in any consecutive three month period; (d) Employer’s requiring Employee,
without his consent, to be based at, or to regularly work from, any office or
location other than in Atlanta, Georgia; or (e) Employee’s termination for any
reason within ninety (90) days following a Change in Control of Employer as
defined in Exhibit A. Employee’s continued employment shall not constitute
consent to, or waiver of rights with respect to, any circumstance constituting
Good Reason hereunder.
“Excessive Absence” of Employee shall mean an unauthorized absence from work
(other than any absence resulting from Employee’s incapacity due to physical or
mental illness or injury) for a continuous period of 60 days or for 120 days out
of a continuous period of 240 days.
“Just Cause” shall mean (a) the willful and continued failure of Employee to
substantially perform his Duties under this Agreement (other than any failure
resulting from Employee’s incapacity due to physical or mental illness or
injury, and specifically excluding any failure by Employee, after reasonable
efforts, to meet performance expectations), provided that Employee does not cure
such failure within thirty (30) days following written notice thereof from
Employer setting forth the specific grounds upon which Employer maintains a
failure to perform has arisen under this subsection; (b) the material breach by
Employee of any of the terms of this Agreement, or the willful and continued
failure to perform any material covenant contained in this Agreement, provided
that Employee does not cure such breach within thirty (30) days following
written notice from Employer setting forth the specific grounds upon which
Employer maintains a breach or failure to perform has occurred; or
(c) Employee’s conviction of felony under state or federal law involving
dishonestly, fraud, or malfeasance in the performance of his Duties. For the
purposes of this provision, no act or failure to act on the part of Employee
shall be considered “willful” unless it is done, or omitted to be

5



--------------------------------------------------------------------------------



 



done, by Employee in bad faith or without the reasonable belief that Employee’s
action or omission was in the best interest of Employer. Any act or omission
based upon authority given pursuant to a resolution duly adopted by the Board or
based upon the advice of counsel for the Employer shall be conclusively
determined to have been done, or omitted to be done, by Employee in good faith
and in the best interest of Employer. The cessation of employment of Employee
shall not be deemed to be for Just Cause unless and until there shall have been
delivered to Employee a copy of a resolution duly adopted by the affirmative
vote of not less than a majority of the entire membership of the Board of
Employer (excluding Employee, if Employee is a member of the Board), finding
that, in the good faith opinion of such Board, Employee is guilty of the conduct
described above, and specifying the particulars thereof in detail. Such finding
shall be effective to terminate Employee’s employment for Just Cause only if
Employee was provided reasonable notice of the proposed action and was given an
opportunity, together with counsel, to be heard by the Board.
     Remedies. Employee recognizes and acknowledges that in the event of any
default in, or breach of any of, the terms, conditions or provisions of this
Agreement (either actual or threatened) by Employee, Employer’s and its
affiliates remedies at law shall be inadequate. Accordingly, Employee agrees
that in such event, Employer and its affiliates shall have the right of specific
performance and/or injunctive relief in addition to any and all other remedies
and rights at law, in equity or provided herein, and such rights and remedies
shall be cumulative.
     Arbitration. Any claim or dispute arising under this Agreement shall be
subject to arbitration, and prior to commencing any court action, the parties
agree that they shall arbitrate all controversies. The arbitration shall be
conducted in Atlanta, Georgia, in accordance with the Employment Dispute Rules
of the American Arbitration Association (“AAA”) (though the parties may choose
an arbitrator outside the AAA) and the Federal Arbitration Act, 9 U.S.C. §1, et.
seq. The arbitrator shall be authorized to award both liquidated and actual
damages, in addition to injunctive relief, but not punitive damages. The
arbitrator(s) may also award attorney’s fees and costs, without regard to any
restriction on the amount of such award under Georgia or other applicable law.
Such an award shall be binding and conclusive upon the parties hereto, subject
to 9 U.S.C. §10. Each party shall have the right to have the award made the
judgment of a court of competent jurisdiction.
     Acknowledgments. Employer and Employee acknowledge and recognize that the
enforcement of any of the provisions set forth in Section 6 above will not
interfere with Employer’s Business or Employee’s ability to pursue a proper
livelihood. Employer and Employee recognize and agree that the enforcement of
this Agreement is

6



--------------------------------------------------------------------------------



 



necessary to ensure the preservation and continuity of the business and good
will of Employer and its affiliates and Employee’s livelihood.
     Notices. Any notices, consents, demands, requests, approvals and other
communications to be given under this Agreement by either party to the other
shall be deemed to have been duly given if given in writing and personally
delivered or sent by courier service, overnight delivery service or by
registered or certified mail, postage prepaid with return receipt requested, as
follows:

     
If to Employer:
  DIRT MotorSports, Inc.
 
  2500 McGee Drive, Suite 147
 
  Norman, OK 73072
 
  Attn: Chief Executive Officer
 
   
If to Employee:
  Ben Geisler
 
  908 Dean Drive
 
  Atlanta, Georgia 30318

Notices delivered personally or by courier service or overnight delivery shall
be deemed communicated as of actual receipt, and mailed notices shall be deemed
communicated as of three days after the date of mailing.
     Entire Agreement. This Agreement contains the entire agreement of the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings, oral or written between the parties hereto
with respect to the subject matter hereof. No modification or amendment of any
of the terms, conditions or provisions herein may be made otherwise than by
written agreement signed by the parties hereto.
     Governing Law and Venue. THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE INTERPRETED, CONSTRUED, AND ENFORCED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF GEORGIA, WITHOUT REGARD TO ITS CHOICE OF LAW PRINCIPLES.
     Parties Bound. This Agreement and the rights and obligations hereunder
shall be binding upon and inure to the benefit of Employer and Employee, and
their respective heirs, personal representatives, successors and assigns.
Employer shall have the right to assign this Agreement to any affiliate or to
its successors or assigns. The terms “successors” and “assigns” shall include
any person, corporation, partnership or other entity that buys all or
substantially all of Employer’s assets or all of its stock, or with which
Employer merges or consolidates. The rights, duties or benefits to Employee
hereunder are personal to him, and no such right or benefit may be assigned by
Employee. The parties hereto acknowledge and agree that Employer’s affiliates
are third-party beneficiaries of the covenants and agreements of Employee set
forth in Section 6 above.

7



--------------------------------------------------------------------------------



 



     Estate. If Employee dies prior to the payment of all sums owed, or to be
owed, to Employee pursuant to this Agreement, then such sums, as they become
due, shall be paid to Employee’s estate.
     Enforceability. If, for any reason, any provision contained in this
Agreement should be held invalid in part by a court of competent jurisdiction,
then it is the intent of each of the parties hereto that the balance of this
Agreement be enforced to the fullest extent permitted by applicable law.
Accordingly, should a court of competent jurisdiction determine that the scope
of any covenant is too broad to be enforced as written, it is the intent of each
of the parties that the court should reform such covenant to such narrower scope
as it determines enforceable.
     Waiver of Breach. The waiver by any party hereto of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach by any party.
     Captions. The captions in this Agreement are for convenience of reference
only and shall not limit or otherwise affect any of the terms or provisions
hereof.
     Costs. If any action at law or in equity is necessary to enforce or
interpret the terms of this Agreement, the prevailing party shall be entitled to
reasonable attorneys’ fees, costs and necessary disbursements in addition to any
other relief to which he or it may be entitled.
     Affiliate. An “affiliate” of any party hereto shall mean any person
controlling, controlled by or under common control with such party.
     Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which shall constitute one
and the same instrument, but only one of which need be produced.
     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the day and year first above written.

      EMPLOYER   EMPLOYEE
DIRT MotorSports, Inc.
  Ben Geisler

             
By:
  /s/ Paul A. Kruger   By:   /s/ Benjamin L. Geisler
 
  Name: Paul A. Kruger       Benjaman L. Geisler
 
  Title: Chief Executive Officer        

8



--------------------------------------------------------------------------------



 



EXHIBIT A

1.   Annual Salary: During the Term, Employer shall pay to Employee base salary
at the rate of not less than ONE HUNDRED EIGHTY THOUSAND DOLLARS ($180,000) per
year (“Annual Salary”), payable in equal monthly or more frequent installments
as are customary under Employer’s payroll practices from time to time. The Board
of Directors or a Compensation Committee of the Board of Directors of Employer
shall review Employee’s Annual Salary annually and may increase, but not
decrease, Employee’s Annual Salary from year to year. The annual review of
Employee’s Annual Salary shall consider, among other things, Employee’s own
performance and the performance of Employer.   2.   Formulaic Incentive
Compensation: Employee shall be entitled to not less than fifteen percent (15%)
of the Executive Incentive Compensation Pool, as hereinafter described. The
Board of Directors, in conjunction with and under the advisement of Employer’s
Executive Management Team, shall create and ratify an Executive Incentive
Compensation Plan no later than June 30, 2006 for FY 2006. Should the Board of
Directors not ratify such a plan by June 30, 2006, said Employee shall be
entitled to a bonus of $180,000 payable July 1, 2006. Should the Board of
Directors not ratify an Executive Incentive Compensation Plan by December 1,
2006 and for every year after that an Executive Incentive Compensation Plan is
not ratified by December 1st of the same year, Employee shall be entitled to a
bonus of no less than two times his annual salary payable January 1 of the
following year.   3.   Discretionary Incentive Compensation: All compensation
distributed through this portion of the compensation plan shall be solely at the
discretion of the Board Compensation Committee as deemed appropriate, except,
however, that the Board Compensation Committee shall review the Employee
eligibility for discretionary bonuses at least once a year being December 1 of
each year (“Discretionary Bonus Review”). Employee’s Discretionary Bonus Review
shall always be preceded by a formal review by the CEO of Employee’s overall
performance for the period since the last review. The factors to be considered
are as follows:

  •   Employee’s ability to execute against strategic business objectives     •
  Leadership, work ethic, and the sum of intangible contributions to the success
of DIRT Motor Sports

    Employee shall be reviewed and awarded discretionary bonuses on an
independent basis, apart from other Officers in Employer, regardless of how
closely other aspects of their compensation may be tied. Discretionary bonuses
may come in the form of cash, grants, options, benefits, salary increases, or
other mediums as deemed appropriate by the Board Compensation Committee.

A - 1



--------------------------------------------------------------------------------



 



4.   Welfare Benefit Plans. During the Employment Period, Employee and
Employee’s eligible dependents shall be eligible for participation in, and shall
receive all benefits under, the welfare benefit plans, practices, policies and
programs provided by Employer and/or its affiliated companies (including,
without limitation, medical, prescription, dental, disability, employee life,
group life, accidental death and travel accident insurance plans and programs)
(“Welfare Plans”) to the extent applicable generally to Peer Executives. The
Welfare Plans shall include, but not be limited to, full medical and dental
coverage for Employee and Employee’s eligible dependents to be provided at
Employer’s expense. Employer also shall reimburse Employee for the cost of a
full and complete executive physical examination each year during the Term of
the Agreement.   5.   Equipment: Employer shall provide Employee with office
equipment, including but not limited to a laptop computer, printer, and cellular
phone/wireless PDA.   6.   Retirement: Employee shall be immediately eligible to
participate in Employer sponsored retirement plan as of the date of this
Agreement. Employer shall match Employee’s contributions up to 5% of gross
compensation.   7.   Vacation: Employee shall accrue 1.5 days of vacation per
month of employment in addition to traditional holidays, shut down periods
and/or applicable sick/comp days. Unused vacation shall accumulate during the
term of the Agreement and shall be paid to Employee upon the termination of this
Agreement for any reason, at Employee’s Annual Salary rate effective immediately
prior to the termination of this Agreement.   8.   Stock Options/Restricted
Stock: Employee shall be entitled to receive grants of stock options as may be
determined by the Board of Director’s from time to time in its sole discretion.
Employer shall grant to Employee a five year option to purchase 300,000 shares
of the Employer’s common stock at an exercise price of $3.75 per share
(“Options”). Such Options shall become exercisable as follows: 75,000 upon the
effective date of this Agreement, 75,000 on the one year anniversary of this
Agreement, 75,000 on the two year anniversary of this Agreement and 75,000 on
the three anniversary of this Agreement. If the Employee is terminated or the
Employment Agreement is not renewed, for any reason, or if said Agreement
otherwise expires, any of such Options which have not vested as of the date of
such termination shall become vested in full and immediately exercisable for a
sixty (60) day period after such termination (or, in the event of Employee’s
death or Excessive Absence, exercisable for a period of one year after such
termination) and shall expire following such sixty (60) day period (or one year
period, as the case may be). Additionally, Employee shall be issued 150,000
shares of restricted common stock (the “Restricted Shares”). Upon the mutual
agreement of the parties hereto, the Restricted Shares may be granted in the
form of restricted stock units. The Restricted Shares shall cliff vest upon the
occurrence of the one of the following events, whichever occurs first:

(a) an initial public offering of Employer;

A - 2



--------------------------------------------------------------------------------



 



(b) a Change in Control of Employer, described as follows:
(i) any person within the meaning of Section 13(d) and 14(d) of the Securities
Exchange Act or 1934, as amended (the “Exchange Act”), other than Employer
(including its subsidiaries, directors or executive officers) has become the
beneficial owner, within the meaning of Rule 13d-3 under the Exchange Act, of 50
percent or more of the combined voting power of Employer’s then outstanding
common stock or equivalent in voting power of any class or classes of Employer’s
outstanding securities ordinarily entitled to vote in elections of directors
(“voting securities”);
(ii) shares representing fifty (50%) percent or more of the combined voting
power of the Employer’s voting securities are purchased pursuant to a tender
offer or exchange offer (other than an offer by Employer or its subsidiaries or
affiliates);
(iii) as a result of, or in connection with, any tender offer or exchange offer,
merger or other business combination, sale of assets or contested election, or
any combination of the foregoing transactions (a “Transaction”), the persons who
were directors of the Employer before the Transaction shall cease to constitute
a majority of the Board of Directors of Employer or of any successor to
Employer;
(iv) Employer is merged or consolidated with another corporation and as a result
of such merger or consolidation less than fifty (50%) percent of the outstanding
voting securities of the surviving or resulting corporation shall then be owned
in the aggregate by the former shareholders of Employer, other than (A) any
party to such merger or consolidation, or (B) any affiliates of any such party;
or
(v) Employer transfers more than 50 percent of its assets, or the last of a
series of transfers results in the transfer of more than 50 percent of the
assets of Employer, to another entity that is not wholly-owned by Employer. For
purposes of this Paragraph 8, the determination of what constitutes fifty (50%)
percent of the assets of Employer shall be made by the Board of Directors of the
Employer, as constituted immediately prior to the events that would constitute a
change of control if 50 percent of the Employer’s assets were transferred in
connection with such events, in its sole discretion;
(c) upon the discretion of the Board of Directors with Employee consent;
(d) upon termination of Employee’s employment under Section 7(a), (b),(e), or
(g) of this Agreement; or
(e) January 1, 2009.

A - 3



--------------------------------------------------------------------------------



 



    If Change in the Control of Employer, as described above, occurs, then all
shares identified in this paragraph 8 shall immediately vest upon the date of
such change. Employer shall file and provide to Employee all the necessary
paperwork as required for ownership of stock grants and restricted stock within
30-days of execution of this Agreement.   9.   Legal Fees Reimbursement:
Employer agrees to reimburse Employee upon receipt of written invoice, within
thirty (30) days of execution of this Agreement, for all costs, including legal
fees, associated with the negotiation and execution of this Agreement, such
amount not to exceed Five Thousand Dollars ($5,000).

A - 4